        Case 2:18-cv-00772-RDP Document 117 Filed 10/01/19 Page 1 of 18                                      FILED
                                                                                                    2019 Oct-01 PM 02:12
                                                                                                    U.S. DISTRICT COURT
                                                                                                        N.D. OF ALABAMA


                    IN THE UNITED STATES DISTRICT COURT
                  FOR THE NORTHERN DISTRICT OF ALABAMA
                             SOUTHERN DIVISION
__________________________________________
                                           )
STATE OF ALABAMA, et al.,                  )
                                           )
      Plaintiffs,                          )
                                           )
v.                                         )  Case No. 2:18-cv-00772-RDP
                                           )
UNITED STATES DEPARTMENT OF               )
COMMERCE, et al.,                         )
                                          )
      Defendants,                         )
                                          )
and                                        )
                                          )
DIANA MARTINEZ, et al.; COUNTY OF         )
SANTA CLARA, CALIFORNIA, et al.; and       )
STATE OF NEW YORK, et al.,                 )
                                           )
      Intervenor-Defendants.               )
__________________________________________)

             DEFENDANTS’ ANSWER TO FIRST AMENDED COMPLAINT

       Defendants respond to the allegations in Plaintiffs’ First Amended Complaint for

Declaratory Relief (ECF No. 112) in the correspondingly numbered paragraphs below.


                                           INTRODUCTION

       1.         The first sentence sets forth Plaintiffs’ characterization of this action and legal

conclusions, to which no response is required. The second sentence is a characterization of the

Residence Rule, to which Defendants refer for its complete and accurate contents. Defendants

lack knowledge or information sufficient to form a belief as to the truth of the allegations in the

final sentence.

       2.         This paragraph sets forth Plaintiffs’ characterization of this action and legal



                                                     1
        Case 2:18-cv-00772-RDP Document 117 Filed 10/01/19 Page 2 of 18



conclusions, to which no response is required. Defendants lack knowledge or information

sufficient to form a belief as to the truth of any remaining factual allegations.

       3.      This paragraph sets forth Plaintiffs’ characterization of this action and legal

conclusions, to which no response is required. Defendants lack knowledge or information

sufficient to form a belief as to the truth of any remaining factual allegations.

       4.      This paragraph sets forth Plaintiffs’ characterization of this action and legal

conclusions, to which no response is required.

       5.      This paragraph refers to the Residence Rule and other legal authorities, to which

Defendants refer for their complete and accurate contents, and sets forth Plaintiffs’

characterization of this action and legal conclusions, to which no response is required.

                                 JURISDICTION AND VENUE

       6.      This paragraph sets forth legal conclusions, to which no response is required.

       7.      This paragraph sets forth Plaintiffs’ characterization of this action and legal

conclusions, to which no response is required.

       8.      This paragraph sets forth Plaintiffs’ characterization of this action and legal

conclusions, to which no response is required.

       9.      This paragraph sets forth Plaintiffs’ characterization of this action, to which no

response is required.

                                          THE PARTIES

       1.      Defendants admit the allegations contained in the first sentence. The second

sentence sets forth legal conclusions to which no response is required.1




1
  The numbering of the paragraphs in Plaintiffs’ Amended Complaint reset at the beginning of
the section entitled “THE PARTIES.”
                                                  2
        Case 2:18-cv-00772-RDP Document 117 Filed 10/01/19 Page 3 of 18



       2.      Defendants admit the allegations contained in the first sentence. Defendants

admit that Plaintiff Brooks currently represents Alabama’s 5th Congressional District, but

otherwise lack knowledge or information sufficient to form a belief regarding the remaining

allegations in the second sentence. Defendants lack knowledge or information sufficient to form

a belief regarding the allegations in the third sentence.

       3.      This paragraph sets forth legal conclusions, to which no response is required.

       4.      Defendants admit the allegations contained in the first sentence. The second and

third sentences set forth legal conclusions, to which no response is required. The fourth sentence

sets forth Plaintiffs’ characterization of this action, to which no response is required.

       5.      This paragraph sets forth legal conclusions, to which no response is required.

       6.      Defendants admit the allegations contained in the first sentence. The second

sentence sets forth Plaintiff’s characterization of this action, to which no response is required.

                                         ALLEGATIONS

       7.      This paragraph contains citations to authority, to which Defendants refer for their

complete and accurate contents, or sets forth legal conclusions, to which no response is required.

       8.      This paragraph contains citations to authority, to which Defendants refer for their

complete and accurate contents, or sets forth legal conclusions, to which no response is required.

       9.      This paragraph contains citations to authority, to which Defendants refer for their

complete and accurate contents, or sets forth legal conclusions, to which no response is required.

       10.     This paragraph contains citations to authority, to which Defendants refer for their

complete and accurate contents, or sets forth legal conclusions, to which no response is required.

       11.     This paragraph sets forth legal conclusions, to which no response is required.

       12.     Defendants deny the allegations contained in the first sentence, except to admit



                                                  3
        Case 2:18-cv-00772-RDP Document 117 Filed 10/01/19 Page 4 of 18



that, to attempt to enable a person-by-person count, among other things the Census Bureau sends

out a questionnaire to households in the United States. The second sentence contains a citation

to authority, to which Defendants refer for its complete and accurate contents. Defendants deny

any remaining allegations in the second sentence. Defendants deny the allegations contained in

the third sentence, except to admit that, among other things, the Census Bureau counts responses

from every household as part of its effort to determine the population of the states.

       13.     This paragraph contains a citation to authority, to which Defendants refer for its

complete and accurate contents, or sets forth legal conclusions, to which no response is required.

       14.     This paragraph contains a citation to authority, to which Defendants refer for its

complete and accurate contents, or sets forth legal conclusions, to which no response is required.

       15.     This paragraph contains a citation to authority, to which Defendants refer for its

complete and accurate contents, or sets forth legal conclusions, to which no response is required.

       16.     This paragraph sets forth legal conclusions, to which no response is required. To

the extent a response is required, Defendants lack knowledge or information sufficient to form a

belief as to the truth of the allegation regarding how “[t]he apportionment population of a state

generally is defined.”

       17.     The first sentence sets forth legal conclusions, to which no response is required,

or purports to describe a process by which residents of a state provide information to the Census

Bureau, to which Defendants deny the allegations, except to admit that the described process is

one of many ways in which a resident may be counted. The second sentence contains a citation

to authority, to which Defendants refer for its complete and accurate contents, or sets forth legal

conclusions, to which no response is required.

       18.     Defendants deny the allegation in the first sentence that Census Bureau



                                                 4
        Case 2:18-cv-00772-RDP Document 117 Filed 10/01/19 Page 5 of 18



regulations govern the conduct of the 2020 Census. The remainder of this paragraph contains a

citation to authority, to which Defendants refer for its complete and accurate contents, or sets

forth legal conclusions, to which no response is required.

       19.     Defendants deny the allegations contained in the first sentence, except to admit

that some citizens of foreign countries are counted in the census tally used for apportionment

purposes regardless of whether they are legal permanent residents of the United States. The

second sentence describes the record of comments for the 2020 Residence Rule, to which

Defendants refer for its complete and accurate contents.

       20.     Defendants deny that the Secretary of Commerce will use “estimates.” The

remainder of this paragraph contains a citation to authority, to which Defendants refer for its

complete and accurate contents, or sets forth legal conclusions, to which no response is required.

       21.     Defendants deny that the Secretary of Commerce will deliver “estimates.” The

remainder of this paragraph contains a citation to authority, to which Defendants refer for its

complete and accurate contents, or sets forth legal conclusions, to which no response is required.

       22.     This paragraph sets forth legal conclusions, to which no response is required.

       23.     This paragraph sets forth legal conclusions, to which no response is required.

       24.     Denied, except to admit that the memorandum announcing the decision to ask a

question regarding citizenship status on the 2020 Census is dated March 26, 2018.

       25.     This paragraph characterizes the Residence Rule, to which Defendants refer for its

complete and accurate contents. To the extent a response is otherwise required, Defendants deny

the allegations, except to admit that neither the Department of Commerce nor the Census Bureau

has announced a decision to add a question to determine whether a Census respondent and his

dependents have legal permanent resident status in the United States.



                                                 5
        Case 2:18-cv-00772-RDP Document 117 Filed 10/01/19 Page 6 of 18



       26.     Admitted.

       27.     This paragraph contains a citation to authority, to which Defendants refer for its

complete and accurate contents, or sets forth legal conclusions, to which no response is required.

       28.     This paragraph characterizes the Residence Rule, to which Defendants refer for its

complete and accurate contents, or sets forth legal conclusions, to which no response is required.

       29.     The first three sentences and the last sentence are vague and undefined, thus

precluding a fair response by Defendants. The fourth and fifth sentences cite documents, to

which Defendants refer for their complete and accurate contents. Defendants deny any

remaining allegations in this paragraph.

       30.     The first and third sentences are vague and undefined, thus precluding a fair

response by Defendants. The remainder of this paragraph cites documents, to which Defendants

refer for their complete and accurate contents. Defendants deny any remaining allegations in this

paragraph.

       31.     Denied, except to admit that, in previous censuses, the Census Bureau has not

sought to exclude illegal aliens residing in each state in enumerating the number of persons in

each state, that apportionment was based on the total resident population of each state, and that

the total resident population of each state has included illegal aliens.

       32.     Defendants deny the allegations in the first sentence, except to admit that a set

number of House seats and Electoral College votes are reapportioned amongst the states at the

end of every decennial Census. Defendants admit the allegations contained in the second

sentence. The third sentence cites legal authority, to which Defendants refer for its complete and

accurate contents, and otherwise deny the allegations contained in the third sentence.

Defendants deny the allegations contained in the fourth sentence, except to admit that census



                                                  6
        Case 2:18-cv-00772-RDP Document 117 Filed 10/01/19 Page 7 of 18



figures are used for congressional apportionment.

       33.     The allegations contained in this paragraph are vague and undefined, thus

precluding a fair response by Defendants. To the extent a response is required, Defendants lack

knowledge or information sufficient to form a belief as to the truth of the allegations in this

paragraph.

       34.     This paragraph cites a document, to which Defendants refers for its complete and

accurate contents. Defendants deny any remaining allegations in this paragraph.

       35.     This paragraph cites a document, to which Defendants refer for its complete and

accurate contents. Defendants deny any remaining allegations in this paragraph.

       36.     This paragraph cites documents, to which Defendants refer for their complete and

accurate contents. Defendants deny any remaining allegations in this paragraph.

       37.     This paragraph sets forth legal conclusions, to which no response is required.

Defendants deny any remaining allegations in this paragraph.

       38.     This paragraph sets forth legal conclusions, to which no response is required.

Defendants deny any remaining allegations in this paragraph.

       39.     This paragraph cites a document, to which Defendants refer for its complete and

accurate contents. Defendants deny any remaining allegations in this paragraph.

       40.     This paragraph cites a document, to which Defendants refer for its complete and

accurate contents. Defendants deny any remaining allegations in this paragraph.

       41.     This paragraph is vague and undefined, thus precluding a fair response by

Defendants.

       42.     The first two sentences cite a document, to which Defendants refer for its

complete and accurate contents. Defendants lack knowledge or information sufficient to form a



                                                  7
        Case 2:18-cv-00772-RDP Document 117 Filed 10/01/19 Page 8 of 18



belief as to the truth of the remaining allegations in this paragraph.

       43.     Defendants admit that the 2000 apportionment resulted in a change of 12

congressional seats and Electoral College votes, but otherwise lack knowledge or information

sufficient to form a belief as to the truth of the remaining allegations in this paragraph.

       44.     Defendants lack knowledge or information sufficient to form a belief as to the

truth of the allegations in this paragraph.

       45.     The first and last sentences cite a document, to which Defendants refer for its

complete and accurate contents. Defendants lack knowledge or information sufficient to form a

belief as to the truth of the remaining allegations in this paragraph.

       46.     Defendants lack knowledge or information sufficient to form a belief as to the

truth of the allegations in this paragraph.

       47.     This paragraph cites a document, to which Defendants refer for its complete and

accurate contents. Defendants lack knowledge or information sufficient to form a belief as to the

truth of the remaining allegations in this paragraph.

       48.     Defendants lack knowledge or information sufficient to form a belief as to the

truth of the allegations in this paragraph.

       49.     Defendants lack knowledge or information sufficient to form a belief as to the

truth of the allegations in this paragraph.

       50.     Defendants lack knowledge or information sufficient to form a belief as to the

truth of the allegations in this paragraph.

       51.     Denied.

       52.     Admitted.

       53.     Admitted.



                                                  8
        Case 2:18-cv-00772-RDP Document 117 Filed 10/01/19 Page 9 of 18



       54.     This paragraph cites legal authority, to which Defendants refer for its complete

and accurate contents, or sets forth legal conclusions, to which no response is required.

       55.     Admitted.

       56.     Defendants lack knowledge or information sufficient to form a belief as to the

truth of the allegations in this paragraph.

       57.     Defendants lack knowledge or information sufficient to form a belief as to the

truth of the allegations in this paragraph.

       58.     Defendants lack knowledge or information sufficient to form a belief as to the

truth of the allegations in this paragraph.

       59.     Defendants lack knowledge or information sufficient to form a belief as to the

truth of the allegations in this paragraph.

       60.     Defendants lack knowledge or information sufficient to form a belief as to the

truth of the allegations in this paragraph.

       61.     Defendants lack knowledge or information sufficient to form a belief as to the

truth of the allegations in this paragraph.

       62.     Defendants lack knowledge or information sufficient to form a belief as to the

truth of the allegations in this paragraph.

       63.     Defendants lack knowledge or information sufficient to form a belief as to the

truth of the allegations in this paragraph.

       64.     This paragraph sets forth legal conclusions, to which no response is required.

Defendants lack knowledge or information sufficient to form a belief as to the truth of the

remaining allegations in this paragraph.

       65.     Defendants lack knowledge or information sufficient to form a belief as to the



                                                 9
       Case 2:18-cv-00772-RDP Document 117 Filed 10/01/19 Page 10 of 18



truth of the allegations in this paragraph.

       66.     Defendants lack knowledge or information sufficient to form a belief as to the

truth of the allegations in this paragraph.

       67.     Defendants lack knowledge or information sufficient to form a belief as to the

truth of the allegations in this paragraph.

       68.     Defendants lack knowledge or information sufficient to form a belief as to the

truth of the allegations in this paragraph.

       69.     Defendants lack knowledge or information sufficient to form a belief as to the

truth of the allegations in this paragraph.

       70.     Defendants lack knowledge or information sufficient to form a belief as to the

truth of the allegations in this paragraph.

       71.     Defendants lack knowledge or information sufficient to form a belief as to the

truth of the allegations in this paragraph.

       72.     Defendants lack knowledge or information sufficient to form a belief as to the

truth of the allegations in this paragraph.

       73.     This paragraph sets forth legal conclusions, to which no response is required.

       74.     This paragraph cites legal authority, to which Defendants refer for its complete

and accurate contents.

       75.     This paragraph cites legal authority, to which Defendants refer for its complete

and accurate contents, or sets forth legal conclusions, to which no response is required.

       76.     This paragraph cites legal authority, to which Defendants refer for its complete

and accurate contents, or sets forth legal conclusions, to which no response is required.

       77.     This paragraph cites legal authority, to which Defendants refer for its complete



                                                10
       Case 2:18-cv-00772-RDP Document 117 Filed 10/01/19 Page 11 of 18



and accurate contents, or sets forth legal conclusions, to which no response is required.

       78.     This paragraph sets forth legal conclusions, to which no response is required.

       79.     This paragraph sets forth legal conclusions, to which no response is required.

       80.     This paragraph cites legal authorities, to which Defendants refer for their

complete and accurate contents, or sets forth legal conclusions, to which no response is required.

       81.     This paragraph is vague and undefined, thus precluding a fair response, or sets

forth legal conclusions, to which no response is required.

       82.     This paragraph sets forth legal conclusions, to which no response is required.

       83.     This paragraph sets forth legal conclusions, to which no response is required.

       84.     This paragraph sets forth legal conclusions, to which no response is required.

       85.     This paragraph sets forth legal conclusions, to which no response is required.

       86.     This paragraph cites legal authority, to which Defendants refer for its complete

and accurate contents, or sets forth legal conclusions, to which no response is required.

       87.     This paragraph cites legal authority, to which Defendants refer for its complete

and accurate contents.

       88.     This paragraph is vague and undefined, thus precluding a fair response, or sets

forth legal conclusions, to which no response is required. Defendants lack knowledge or

information sufficient to form a belief as to the truth of any remaining allegations in this

paragraph.

       89.     This paragraph cites a document, to which Defendants refer for its complete and

accurate contents. Defendants lack knowledge or information sufficient to form a belief as to the

truth of any remaining allegations in this paragraph.

       90.     This paragraph is vague and undefined, thus precluding a fair response, or sets



                                                 11
       Case 2:18-cv-00772-RDP Document 117 Filed 10/01/19 Page 12 of 18



forth legal conclusions, to which no response is required. Defendants lack knowledge or

information sufficient to form a belief as to the truth of any remaining allegations in this

paragraph.

       91.     This paragraph is vague and undefined, thus precluding a fair response, or sets

forth legal conclusions, to which no response is required. Defendants lack knowledge or

information sufficient to form a belief as to the truth of any remaining allegations in this

paragraph.

       92.     This paragraph is vague and undefined, thus precluding a fair response, or sets

forth legal conclusions, to which no response is required. Defendants lack knowledge or

information sufficient to form a belief as to the truth of any remaining allegations in this

paragraph.

       93.     This paragraph is vague and undefined, thus precluding a fair response, or sets

forth legal conclusions, to which no response is required. Defendants lack knowledge or

information sufficient to form a belief as to the truth of any remaining allegations in this

paragraph.

       94.     This paragraph sets forth legal conclusions, to which no response is required.

       95.     This paragraph sets forth legal conclusions, to which no response is required.

       96.     This paragraph sets forth legal conclusions, to which no response is required.

       97.     This paragraph cites legal authority, to which Defendants refer for its complete

and accurate contents, or sets forth legal conclusions, to which no response is required.

       98.     This paragraph cites legal authority, to which Defendants refer for its complete

and accurate contents, or sets forth legal conclusions, to which no response is required.

       99.     This paragraph sets forth legal conclusions, to which no response is required.



                                                 12
       Case 2:18-cv-00772-RDP Document 117 Filed 10/01/19 Page 13 of 18



       100.    This paragraph is vague and undefined, thus precluding a fair response, or sets

forth legal conclusions, to which no response is required.

       101.    This paragraph is vague and undefined, thus precluding a fair response, or sets

forth legal conclusions, to which no response is required.

       102.    This paragraph sets forth legal conclusions, to which no response is required.

Defendants lack knowledge or information sufficient to form a belief as to the truth of any

remaining allegations in this paragraph.

       103.    Defendants lack knowledge or information sufficient to form a belief as to the

truth of the allegations in this paragraph.

       104.     Defendants lack knowledge or information sufficient to form a belief as to the

truth of the allegations in this paragraph.

       105.    Defendants lack knowledge or information sufficient to form a belief as to the

truth of the allegations in this paragraph.

       106.    This paragraph sets forth legal conclusions, to which no response is required.

Defendants lack knowledge or information sufficient to form a belief as to the truth of the

remaining allegations in this paragraph.

       107.    This paragraph sets forth legal conclusions, to which no response is required.

       108.    This paragraph sets forth legal conclusions, to which no response is required.

       109.    This paragraph cites legal authority, to which Defendants refer for its complete

and accurate contents, or sets forth legal conclusions, to which no response is required.

       110.    This paragraph cites legal authority, to which Defendants refer for its complete

and accurate contents, or sets forth legal conclusions, to which no response is required.

       111.    This paragraph cites legal authorities, to which Defendants refer for their



                                                13
       Case 2:18-cv-00772-RDP Document 117 Filed 10/01/19 Page 14 of 18



complete and accurate contents, or sets forth legal conclusions, to which no response is required.

Defendants deny any remaining allegations in this paragraph.

       112.    This paragraph cites legal authorities, to which Defendants refer for their

complete and accurate contents, or sets forth legal conclusions, to which no response is required.

Defendants deny any remaining allegations in this paragraph.

       113.    This paragraph cites legal authorities, to which Defendants refer for their

complete and accurate contents, or sets forth legal conclusions, to which no response is required.

Defendants deny any remaining allegations in this paragraph.

       114.    This paragraph cites legal authority, to which Defendants refer for its complete

and accurate contents, or sets forth legal conclusions, to which no response is required.

Defendants deny any remaining allegations in this paragraph.

       115.    This paragraph cites legal authorities, to which Defendants refer for their

complete and accurate contents, or sets forth legal conclusions, to which no response is required.

Defendants deny any remaining allegations in this paragraph.

       116.    Defendants lack knowledge or information sufficient to form a belief as to the

truth of the allegations in the first two sentences. The third sentence sets forth a legal

conclusion, to which no response is required.

       117.    This paragraph refers to legal authority, to which Defendants refer for its

complete and accurate contents, or sets forth legal conclusions, to which no response is required.

Defendants deny any remaining allegations in this paragraph.

       118.    This paragraph sets forth legal conclusions, to which no response is required.

       119.    This paragraph cites legal authority, to which Defendants refer for its complete

and accurate contents, or sets forth legal conclusions, to which no response is required.



                                                  14
       Case 2:18-cv-00772-RDP Document 117 Filed 10/01/19 Page 15 of 18



       120.    This paragraph cites legal authorities, to which Defendants refer for their

complete and accurate contents.

       121.    This paragraph cites legal authority, to which Defendants refer for its complete

and accurate contents, or sets forth a legal conclusion, to which no response is required.

       122.    This paragraph cites legal authorities, to which Defendants refer for their

complete and accurate contents, or sets forth legal conclusions, to which no response is required.

       123.    This paragraph cites legal authority, to which Defendants refer for its complete

and accurate contents, or sets forth legal conclusions, to which no response is required.

       124.    This paragraph cites legal authority, to which Defendants refer for its complete

and accurate contents, or sets forth legal conclusions, to which no response is required.

       125.    This paragraph sets forth legal conclusions, to which no response is required.

                                  FIRST CAUSE OF ACTION

       126.    Defendants incorporate by reference their responses in the preceding paragraphs.

       127.    This paragraph cites legal authority, to which Defendants refer for its complete and

accurate contents.

       128.    This paragraph sets forth legal conclusions, to which no response is required.

                                SECOND CAUSE OF ACTION

       129.    Defendants incorporate by reference their responses in the preceding paragraphs.

       130.    This paragraph cites legal authority, to which Defendants refer for its complete and

accurate contents.

       131.    This paragraph sets forth legal conclusions, to which no response is required.

                                  THIRD CAUSE OF ACTION

       132.    Defendants incorporate by reference their responses in the preceding paragraphs.



                                                15
          Case 2:18-cv-00772-RDP Document 117 Filed 10/01/19 Page 16 of 18



          133.   This paragraph cites legal authorities, to which Defendants refer for their complete

and accurate contents.

          134.   This paragraph sets forth legal conclusions, to which no response is required.

                                 FOURTH CAUSE OF ACTION

          135.   Defendants incorporate by reference their responses in the preceding paragraphs.

          136.   This paragraph cites legal authority, to which Defendant refers for its complete and

accurate contents, or sets forth legal conclusions, to which no response is required.

          137.   This paragraph cites legal authority, to which Defendants refer for its complete and

accurate contents, or sets forth legal conclusions, to which no response is required. Defendants

deny any remaining allegations in this paragraph.

          138.   This paragraph sets forth legal conclusions, to which no response is required.

                                   FIFTH CAUSE OF ACTION

          139.   Defendants incorporate by reference their responses in the preceding paragraphs.

          140.   This paragraph cites legal authority, to which Defendant refers for its complete and

accurate contents, or sets forth legal conclusions, to which no response is required.

          141.   This paragraph sets forth legal conclusions, to which no response is required.

          142.   This paragraph sets forth legal conclusions, to which no response is required.

          143.   This paragraph sets forth legal conclusions, to which no response is required.

                                      PRAYER FOR RELIEF

          144.   This paragraph sets forth Plaintiffs’ Prayer for Relief, to which no response is

required. To the extent a response is required, Defendants deny that Plaintiffs are entitled to any

relief.

          Each and every allegation in the First Amended Complaint not expressly admitted or



                                                  16
       Case 2:18-cv-00772-RDP Document 117 Filed 10/01/19 Page 17 of 18



denied is hereby denied.

                       FIRST AFFIRMATIVE DEFENSE: WAIVER

       Plaintiffs’ Administrative Procedure Act claims are waived for failure to present them to

the Commerce Department or Census Bureau during the public comment period for the proposed

Residence Rule.

       Having fully answered Plaintiffs’ First Amended Complaint, Defendants respectfully

request that the Court enter judgment dismissing this action and awarding Defendants costs and

such other relief as the Court may deem appropriate.


Dated: October 1, 2019                      Respectfully submitted,

                                            JOSEPH H. HUNT
                                            Assistant Attorney General

                                            JOHN R. GRIFFITHS
                                            Director, Federal Programs Branch

                                            CARLOTTA P. WELLS
                                            Assistant Branch Director

                                            /s/ Brad P. Rosenberg
                                            BRAD P. ROSENBERG (DC Bar #467513)
                                            Assistant Branch Director
                                            United States Department of Justice
                                            Civil Division, Federal Programs Branch
                                            1100 L Street, NW
                                            Washington, DC 20005
                                            Tel.: (202) 514-3374
                                            Fax: (202) 616-8460
                                            Email: brad.rosenberg@usdoj.gov

                                            Counsel for Defendants




                                               17
        Case 2:18-cv-00772-RDP Document 117 Filed 10/01/19 Page 18 of 18



                                 CERTIFICATE OF SERVICE

        I hereby certify that on October 1, 2019, I electronically filed the foregoing with the

Clerk of the Court using the CM/ECF system, which will send notification of such filing to all

parties in this litigation.


                                              /s/ Brad P. Rosenberg
                                              BRAD P. ROSENBERG (DC Bar #467513)
                                              Assistant Branch Director
                                              United States Department of Justice
                                              Civil Division, Federal Programs Branch
                                              1100 L Street, N.W.
                                              Washington, DC 20005
                                              Tel.: (202) 514-3374
                                              Fax: (202) 616-8460
                                              Email: brad.rosenberg@usdoj.gov

                                              Counsel for Defendants
